Order, Supreme Court, New York County, entered on March 30, 1971, denying defendant’s application for a writ of error coram nobis affirmed for the reasons stated in the decision at Trial Term. Concur — Stevens, P. J., McGivern, Kupferman and Capozzoli, JJ.; Murphy, J., dissents in the following memorandum: The sentencing of this defendant should have awaited his counsel. The defendant’s representation by his codefendant’s counsel was the same as no representation. It was conceded that counsel couldn’t “really say very much” for this defendant, not having his file or ever having spoken to him or knowing of his claim of prior invalid convictions. Right to counsel does not mean the mere physical presence *800of a lawyer in a courtroom. I would vacate the sentence and remand for resentence and otherwise affirm.